                                                      Notice Recipients
District/Off: 0971−3                         User: admin                    Date Created: 5/6/2021
Case: 21−30299                               Form ID: pdfeoc                Total: 1


Recipients of Notice of Electronic Filing:
tract       Bachecki, Crom & Co., LLP            JCrom@bachcrom.com
                                                                                                       TOTAL: 1




      Case: 21-30299            Doc# 9-1         Filed: 05/06/21      Entered: 05/06/21 17:56:34     Page 1 of 1
